Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Kohlberg, Reap. Dec. 4526 is the same; that the appraised value less certain additions represents the proper dutiable export value, and that there is no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the items marked A and checked CK on the invoices to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.